FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                   _____________________________

                           No. 1D17-5028
                   _____________________________

JAMICHAEL S. TRIBUE,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                   _____________________________


On appeal from the Circuit Court for Gadsden County.
Stewart E. Parsons, Judge.

                            June 7, 2019


BILBREY, J.

     Jamichael S. Tribue was placed on probation following a no
contest plea to burglary of a dwelling and grand theft.
Adjudication of guilt was withheld. He violated probation and was
then restored to probation. He was again alleged to have violated
probation. Following a hearing, the trial court orally revoked
Tribue’s probation after he was found to have committed a new
violation of law. Tribue appeals the judgment and sentence.

     Tribue’s appointed counsel was unable to make a good faith
argument that error occurred and filed an Anders * brief. We have
reviewed the record and find there is competent, substantial

    *   Anders v. California, 386 U.S. 738 (1967).
evidence supporting the trial court’s determination that Tribue
violated probation. However, as Tribue’s counsel has noted, there
is no written order of probation. Further, the judgment of
conviction subsequently entered, which adjudicated Tribue guilty
of the underlying offenses, incorrectly lists the burglary conviction
as burglary of a dwelling while armed rather than burglary of a
dwelling. Therefore, this judgment is reversed, and the cause is
remanded for the trial court to enter a corrected judgment and a
written order of revocation of probation. Appellant need not be
present for entry of the corrected judgment or the written order of
revocation.

    REVERSED and REMANDED.

RAY and JAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Candice K. Brower, Criminal Conflict & Civil Regional Counsel,
and Michael J. Titus, Assistant Regional Conflict Counsel,
Tallahassee, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                                 2